IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                      September 2016 Term                         FILED
                       _______________                       November 15, 2016
                                                                  released at 3:00 p.m.
                                                                RORY L. PERRY II, CLERK
                          No. 15-0842                         SUPREME COURT OF APPEALS
                        _______________                            OF WEST VIRGINIA



 MARTIN DISTRIBUTING COMPANY, INC., DAVID A. MARTIN,

    MARLIENE A. MARTIN, AND MICHAEL D. MARTIN,

               Petitioners Below, Petitioners


                                v.

           MARK W. MATKOVICH, WEST VIRGINIA

                STATE TAX COMMISSIONER,

                 Respondent Below, Respondent

____________________________________________________________

         Appeal from the Circuit Court of Berkeley County

              The Honorable John C. Yoder, Judge

                    Civil Action No. 14-AA-7


                         AFFIRMED
____________________________________________________________

                             AND
                        _______________

                          No. 15-0857
                        _______________

      BROWN FUNERAL HOME, INC., ROBERT C. FIELDS,

                AND DONNA C. FIELDS,

               Petitioners Below, Petitioners


                                v.

           MARK W. MATKOVICH, WEST VIRGINIA

              STATE TAX COMMISSIONER,

               Respondent Below, Respondent

___________________________________________________________

         Appeal from the Circuit Court of Berkeley County

              The Honorable John C. Yoder, Judge

                    Civil Action No. 14-AA-8


                        AFFIRMED

___________________________________________________________

                             AND
                       _________________

                          No. 15-0867
                       _________________

                      LOUIS A. LARROW,

                    Petitioner Below, Petitioner


                                 v.

           MARK W. MATKOVICH, WEST VIRGINIA

                STATE TAX COMMISSIONER,

                 Respondent Below, Respondent

____________________________________________________________

         Appeal from the Circuit Court of Jefferson County

             The Honorable David H. Sanders, Judge

                    Civil Action No. 15-AA-2


                        AFFIRMED

___________________________________________________________

                              AND
                        ________________

                           No. 15-0869
                        ________________

        DAVID M. HAMMER AND EUPHEMIA KALLAS,

                 Petitioners Below, Petitioners


                                 v.
                   MARK W. MATKOVICH, WEST VIRGINIA

                        STATE TAX COMMISSIONER,

                         Respondent Below, Respondent

        ___________________________________________________________

                   Appeal from the Circuit Court of Jefferson County

                       The Honorable David H. Sanders, Judge

                              Civil Action No. 15-AA-1


                                AFFIRMED

        __________________________________________________________

                               Submitted: October 25, 2016
                                Filed: November 15, 2016

Floyd M. Sayre, III, Esq.                      Patrick Morrisey, Esq.
Bowles Rice LLP                                Attorney General
Martinsburg, West Virginia                     L. Wayne Williams, Esq.
Attorney for the Petitioners                   Assistant Attorney General
                                               Cassandra L. Means, Esq.
                                               Assistant Attorney General
                                               Charleston, West Virginia
                                               Attorneys for the Respondent

JUSTICE BENJAMIN delivered the Opinion of the Court.
                               SYLLABUS BY THE COURT



              1.      “In an administrative appeal from the decision of the West Virginia

Office of Tax Appeals, this Court will review the final order of the circuit court pursuant

to the standards of review in the State Administrative Procedures Act set forth in W. Va.

Code, 29A-5-4(g) [1988]. Findings of fact of the administrative law judge will not be set

aside or vacated unless clearly wrong, and, although administrative interpretation of State

tax provisions will be afforded sound consideration, this Court will review questions of

law de novo.” Syl. pt. 1, Griffith v. Conagra Brands, Inc., 229 W. Va. 190, 728 S.E.2d 74

(2012).



              2.      “When a statute is clear and the unambiguous and the legislative

intent is plain, the statute should not be interpreted by the courts, and in such case it is the

duty of the courts not to construe but to apply the statute.” Syl. pt. 5, State v. Gen. Daniel

Morgan Post 548, 144 W. Va. 137, 107 S.E.2d 353 (1959).



              3.      In order to be eligible to claim a tax credit under the 2011 version of

W. Va. Code § 11-6D-4(c) for constructing or purchasing and installing a qualified

alternative-fuel vehicle refueling infrastructure, the infrastructure must be owned by the

applicant for the tax credit, located in this State, not located in or on a private residence

or private home, and used for storing alternative fuels and for dispensing such alternative

fuels into fuel tanks of motor vehicles pursuant to W. Va. Code § 11-6D-2(e) (2011).

                                               i
              4.     In order to be eligible to claim a tax credit under the 2011 version of

W. Va. Code § 11-6D-4(c) for constructing or purchasing and installing a qualified

alternative fuel vehicle home refueling infrastructure, the infrastructure must be owned

by the applicant for the tax credit, located in this State, located on a private residence or

private home, and used for storing alternative fuels and for dispensing such alternative

fuels into fuel tanks of motor vehicles or for providing electricity to plug-in hybrid

electric vehicles or electric vehicles pursuant to W. Va. Code § 11-6D-2(f) (2011).



              5.     “The Legislature, when it enacts legislation, is presumed to know of

its prior enactments.” Syl. pt. 12, Vest v. Cobb, 138 W. Va. 660, 76 S.E.2d 885 (1953).



              6.     “It is always presumed that the legislature will not enact a

meaningless or useless statute.” Syl. pt. 4, State ex rel. Tax Comm’r v. Veterans of

Foreign Wars, 147 W. Va. 645, 129 S.E.2d 921 (1963).




                                             ii
Benjamin, Justice:



              The instant proceeding consists of four consolidated appeals. In Appeal

Nos. 15-0842 and 15-0857, the issue is whether the alternative-energy infrastructures

installed by the petitioners for their businesses meet the definition of “qualified

alternative fuel vehicle refueling infrastructure” under W. Va. Code § 11-6D-2(e) (2011)

for the purpose of receiving an alternative-fuel infrastructure tax credit. In Appeal Nos.

15-0867 and 15-0869, the issue is whether the alternative-energy infrastructures installed

by the petitioners for their residences meet the definition of “qualified alternative fuel

vehicle home refueling infrastructure” under W. Va. Code § 11-6D-2(f) (2011) for the

purpose of receiving an alternative fuel-infrastructure tax credit. All of the petitioners

contend that the circuit court erred in affirming the final orders of the West Virginia

Office of Tax Appeals that denied the petitioners’ requests for alternative-fuel

infrastructure tax credits under W. Va. Code § 11-6d-4(c) (2011). Upon review of the

parties’ arguments, the relevant portions of the appendices, and the governing authority,

this Court affirms the circuit courts’ orders from which the petitioners appeal.


                     I. FACTS AND PROCEDURAL HISTORY


              We begin by separately presenting the pertinent facts of each of the four

consolidated appeals.




                                             1

   A. Martin Distributing Company, Inc., David A. Martin, Marliene A. Martin, and
                Michael D. Martin v. Tax Commissioner, No. 15-0842

              Martin Distributing Company, Inc. is a wholesale beer and wine distributor

located in Martinsburg, West Virginia. David Martin, Marliene Martin, and Michael

Martin are part owners of Martin Distributing Company, Inc. (collectively “Martin”). In

2011, Martin installed a sizable system of roof-mounted solar panels for its business

which generates electricity from solar energy.1 The solar panel system installed by Martin

does not include any physical storage tank and does not include any batteries to store

electricity produced by the solar panel system. Although Martin did not own any electric

powered vehicles as of July 30, 2013, the solar panel system has eight charging stations

located in the company parking lot which are available for public use 24 hours a day at

no charge. The electricity generated by the solar panel system is used for general

electrical purposes of operating the business.




       B. Brown Funeral Home, Inc., Robert C. Fields, and Donna C. Fields v.

                        Tax Commissioner, No. 15-0857


              Petitioner Brown Funeral Home, Inc. operates a funeral home located in

Martinsburg, West Virginia, and Robert Fields and Donna Fields are part owners of the

funeral home (collectively “Brown”). In 2011, Brown installed roof-mounted solar panels



       1
        The circuit court described this system as “a 61.1 kilowatt roof mounted solar
array consisting of 260 235-watt panels and a 50 kilowatt PV powered inverter and eight
Schneider EV charging stations.”
                                             2

on its business for generating electricity.2 Brown’s solar panel system does not include

any batteries to store electricity produced by the system. Brown did not own any electric-

powered vehicles as of July 30, 2013. However, Brown’s solar panel system has four

charging stations located in the company parking lot which are available for public use 24

hours a day at no charge.



              Based on the installations of the solar panel systems, the petitioners in these

two consolidated appeals claimed a tax credit for installing qualified alternative fuel

vehicle refueling infrastructures pursuant to W. Va. Code § 11-6D-4(c), but were denied

the tax credit by the State Tax Commissioner and the Office of Tax Appeals. The

petitioners now appeal the July 23, 2015, orders of the Circuit Court of Berkeley County

that affirmed the denial of the tax credit.



                 C. Louis A. Larrow v. Tax Commissioner, No. 15-0867

              Petitioner Louis A. Larrow installed a solar panel system on his home

described as a 4.7 kilowatt roof mounted solar system, consisting of 20 235-watt solar

panels, 20 Enphase micro-inverters, and one AV electric vehicle charging station. The

circuit court below found that the 20 235-watt solar panels and 20 Enphase micro-

inverters are not required for the storage or dispensing of electricity to a hybrid vehicle or

electric vehicle. Instead, such functions only require the charging station and distribution

       2
         The circuit court described the solar installation as a 25.3 kilowatt roof mounted
solar array consisting of 108 235-watt panels, and 3800 inverters, and four Schneider EV
charging stations.
                                              3

panel. Testimony at the administrative hearing indicated that the installation was

designed to produce more electricity than would be required to power the petitioner’s

entire house and car. In addition, the petitioner admitted below that he does not own an

electric or plug-in hybrid electric vehicle. Finally, the circuit court found that although

the petitioner’s installation is capable of dispensing electricity to a hybrid or electric

vehicle, it cannot store electricity as it lacks any on-site storage or batteries. Rather, the

installation is designed to provide the petitioner’s entire residence with power and to

transfer any excess electricity generated back to the grid.



                      D. David M. Hammer and Euphemia Kallas v.

                            Tax Commissioner, No. 15-0869


              At their private residence in Shepherdstown, West Virginia, Petitioners

David M. Hammer and Euphemia Kallas installed a solar panel system described as a 9.4

kilowatt roof mounted solar system, consisting of 40 235-watt solar panels, 40 Enphase

micro-inverters, and one AV electric vehicle charging station. The 40 235-watt solar

panels and 40 Enphase micro-inverters are not required for the storage or dispensing of

electricity to a hybrid or electric vehicle. Such functions only require the charging station

and distribution panel. The petitioners’ infrastructure did not originally have a plug-in for

charging an alternative fuel vehicle. Although the installation is capable of dispensing

electricity to a hybrid or electric vehicle, it cannot store electricity as it lacks any on-site

storage or batteries. Rather, the infrastructure is designed to provide the entire residence




                                               4

with power and transfer any excess electricity that it has created back to the grid. Finally,

the petitioners did not own an electric-powered vehicle until after 2011.



              Based on the installations of the solar panel systems on their homes, the

petitioners in Appeal Nos. 15-0867 and No. 15-0869 claimed a tax credit for installing

qualified fuel vehicle home refueling infrastructures under W. Va. Code § 11-6D-4(c)

which was denied by the State Tax Commissioner and the Office of Tax Appeals. The

petitioners now appeal the July 23, 2015 and August 3, 2015, orders of the Circuit Court

of Jefferson County that affirmed the denial of the tax credit.



                             II. STANDARD OF REVIEW

              In these consolidated cases, this Court is called upon to review the final

orders of the circuit court which affirmed decisions of the Office of Tax Appeals. We

have held:

                     In an administrative appeal from the decision of the
              West Virginia Office of Tax Appeals, this Court will review
              the final order of the circuit court pursuant to the standards of
              review in the State Administrative Procedures Act set forth in
              W.Va.Code, 29A-5-4(g) [1988]. Findings of fact of the
              administrative law judge will not be set aside or vacated
              unless clearly wrong, and, although administrative
              interpretation of State tax provisions will be afforded sound
              consideration, this Court will review questions of law de
              novo.

Syl. pt. 1, Griffith v. Conagra Brands, Inc., 229 W. Va. 190, 728 S.E.2d 74 (2012). In the

instant cases, the petitioners do not challenge the findings of fact of the Office of Tax


                                             5

Appeals but rather the application of the law. Therefore, this Court’s review is de novo.

Having set forth the appropriate standard of review, we will now proceed to consider the

issues before us.



                                     III. ANALYSIS

              The issues in these four consolidated cases concern the alternative-fuel

infrastructure tax credits found in Article 6D of Chapter 11 of the West Virginia Code.

The petitioners in these four consolidated appeals seek an alternative fuel infrastructure

tax credit pursuant to W. Va. Code § 11-6D-4(c). Under this code section, “[a] taxpayer

is eligible to claim the credit against tax provided in this article if he or she: . . . . (c)

Constructs or purchases and installs qualified alternative fuel vehicle refueling

infrastructure or qualified alternative fuel vehicle home refueling infrastructure that is

capable of dispensing alternative fuel for alternative-fuel motor vehicles.” The term

“alternative fuel” is defined in W. Va. Code § 11-6D-2(a)(9) (2011) as “[e]lectricity,

including electricity from solar energy.” The Legislative findings and purpose for

enacting the tax credits are found in W. Va. Code § 11-6D-1 (2011) as follows:

              [T]he Legislature hereby finds that the use of alternative fuels
              is in the public interest and promotes the general welfare of
              the people of this state insofar as it addresses serious concerns
              for our environment and our state’s and nation’s dependence
              on foreign oil as a source of energy. The Legislature further
              finds that this state has an abundant supply of alternative fuels
              and an extensive supply network and that, by encouraging the
              use of alternatively-fueled motor vehicles, the state will be
              reducing its dependence on foreign oil and attempting to
              improve its air quality. The Legislature further finds that the
              wholesale cost of fuel for certain alternatively-fueled motor

                                              6
             vehicles is significantly lower than the cost of fueling
             traditional motor vehicles with oil based fuels.

                     However, because the cost of motor vehicles which
             utilize alternative-fuel technologies remains high in relation
             to motor vehicles that employ more traditional technologies,
             citizens of this state who might otherwise choose an
             alternatively-fueled motor vehicle are forced by economic
             necessity to continue using motor vehicles that are fueled by
             more conventional means. Additionally, the availability of
             commercial and residential infrastructure to support
             alternatively-fueled vehicles available to the public is
             inadequate to encourage the use of alternatively-fueled motor
             vehicles. It is the intent of the Legislature that the alternative-
             fuel motor vehicle tax credit previously expired in 2006 be
             hereby reinstated with changes and amendments as set forth
             herein. Therefore, in order to encourage the use of
             alternatively-fueled motor vehicles and possibly reduce
             unnecessary pollution of our environment and reduce our
             dependence on foreign sources of energy, there is hereby
             created an alternative-fuel motor vehicles tax credit and an
             alternative-fuel infrastructure tax credit.



             The petitioners in the first two consolidated appeals seek a tax credit for

constructing a qualified alternative fuel vehicle refueling infrastructure. This type of

infrastructure is defined in W. Va. Code § 11-6D-2(e) (2011). The petitioners in the

second two consolidated appeals seek a tax credit for constructing qualified alternative

fuel vehicle home refueling infrastructure which is defined in W. Va. Code § 11-6D-2(f).

This Court will now proceed to discuss the first two consolidated appeals.




                                             7

                               A. Martin and Brown Cases

              In the Martin and Brown cases, the petitioners seek the “qualified

alternative fuel vehicle refueling infrastructure” tax credit for the installation of solar

panel systems on their businesses. This tax credit is defined in W. Va. Code § 11-6D-2(e)

as follows:

              (e) “Qualified alternative fuel vehicle refueling
              infrastructure” means property owned by the applicant for the
              tax credit and used for storing alternative fuels and for
              dispensing such alternative fuels into fuel tanks of motor
              vehicles, including, but not limited to compression
              equipment, storage tanks and dispensing units for alternative
              fuel at the point where the fuel is delivered: Provided, That
              the property is installed and located in this state and is not
              located on a private residence or private home.



              In affirming the decisions of the Office of Tax Appeals in the Martin and

Brown cases, the circuit court noted that the essence of the petitioners’ claims is that they

installed solar panel systems at their business locations which create electricity used to

power plug-in hybrid electric vehicles or electric vehicles. The circuit court then looked

to W. Va. Code § 11-6D-2(e) which defines “qualified alternative fuel vehicle refueling

infrastructure” in pertinent part as “property owned by the applicant for the tax credit and

used for storing alternative fuels and for dispensing such alternative fuels into fuel tanks

of motor vehicles.” Based on this definition, the circuit court found that the tax credit is

only available for property used for the storage and delivery of alternative fuels and not

for property used for the creation of electricity from solar energy. The circuit court

                                             8

concluded that the petitioners do not own any equipment for storing alternative fuels, and

that their solar panel systems were used for general electrical purposes to operate the

businesses and not for dispensing alternative fuels into motor vehicles.3



              In challenging the circuit court’s orders, the petitioners present several

arguments.4 First, the petitioners appear to maintain that they should receive the tax credit

for “providing electricity to plug-in hybrid electric vehicles or electric vehicles” as

provided for in W. Va. Code § 11-6D-2(f). The petitioners support their position by

asserting that the circuit court’s reasoning is inconsistent with the legislative purpose of

creating the alternative fuel infrastructure tax credit, and that W. Va. Code § 11-6D-2(e)

and (f) should be construed in favor of the taxpayers because the statutes’ intent is to

promote a social good.



              W. Va. Code § 11-6D-4(c) provides the tax credit at issue for a “qualified

alternative-fuel vehicle refueling infrastructure” and for a “qualified alternative fuel

vehicle home refueling infrastructure.” Because the petitioners’ infrastructures were

constructed on their businesses, not their homes, they must claim the tax credit for the

“qualified alternative fuel vehicle refueling infrastructure,” which is defined in W. Va.

Code § 11-6D-2(e) as property “not located in or on a private residence or private home.”

       3
        The circuit court orders in the Martin and Brown appeals were entered by the
same circuit court judge and rely on essentially the same legal analysis and reasoning.
       4
        The petitions for appeal in the Martin and Brown cases were drafted by the same
attorney and make the same legal arguments.
                                             9

The clause “providing electricity to plug-in hybrid electric vehicles or electric vehicles”

is not included under the definition of “qualified alternative fuel vehicle refueling

infrastructure” in W. Va. Code § 11-6D-2(e). Therefore, based upon the statutory

language upon which the claimed tax credit is based, the petitioners cannot claim that

their infrastructures constitute qualified alternative fuel vehicle refueling infrastructures

based upon the argument that they provide electricity to plug-in hybrid electric or electric

vehicles.



              In addition, the petitioners contend that the circuit court erred in concluding

that their infrastructures are not eligible for the tax credit because they do not store

electricity nor dispense anything into fuel tanks pursuant to W. Va. Code § 11-6D-2(e).

The petitioners aver that they claim the tax credit pursuant to W. Va. Code § 11-6D-4(c)

which provides that a taxpayer is eligible for the tax credit if he or she “[c]onstructs or

purchases and installs qualified alternative fuel vehicle refueling infrastructure . . . that is

capable of dispensing alternative fuel for alternative-fuel motor vehicles.” The petitioners

contend that this statutory provision contains no requirement that an alternative-fuel

infrastructure has to store electricity in order to qualify for the tax credit. The petitioners

assert that the only evidence of record establishes that the infrastructures installed on

their businesses are capable of dispensing alternative fuel into alternative fuel motor

vehicles.




                                              10

              We disagree. While the tax credit for owning a qualified alternative fuel

vehicle refueling infrastructure is found in W. Va. Code § 11-6D-4(c), in order to

determine what constitutes a “qualified alternative fuel vehicle refueling infrastructure”

for the purpose of the tax credit, one must consult W. Va. Code § 11-6D-2(e). This

statutory provision defines “qualified alternative fuel vehicle refueling infrastructure,” in

pertinent part, as property “used for storing alternative fuels and for dispensing such

alternative fuels into fuel tanks of motor vehicles.” [Emphasis added.] This statutory

definition plainly requires that a qualifying alternative fuel vehicle refueling

infrastructure not only be capable of dispensing alternative fuels, but also that such a

system also be capable of “storing alternative fuels.” Therefore, the circuit court did not

err in determining that the petitioners’ infrastructures do not meet the definition of

“qualified alternative-fuel vehicle refueling infrastructure” because the infrastructures do

not store alternative fuels.



              Although we agree, based upon the Legislative findings and purpose set

forth in W. Va. Code § 11-6D-1 (2011), that the Legislature views the development and

use of alternative fuel vehicles to be in the public interest, we must nevertheless give

effect to the statute as enacted by the Legislature. Under our law, “[w]hen a statute is

clear and unambiguous and the legislative intent is plain, the statute should not be

interpreted by the courts, and in such case it is the duty of the courts not to construe but to

apply the statute.” Syl. pt. 5, State v. Gen. Daniel Morgan Post 548, 144 W. Va. 137, 107
S.E.2d 353 (1959). The applicable code section, W. Va. Code § 11-6D-2(e), is plain and

                                              11

this Court will apply it as written. Based on the plain language of the code section, this

Court now holds that in order to be eligible to claim a tax credit under the 2011 version of

W. Va. Code § 11-6D-4(c) for constructing or purchasing and installing a qualified

alternative fuel vehicle refueling infrastructure, the infrastructure must be owned by the

applicant for the tax credit, located in this State, not located in or on a private residence

or private home, and used for storing alternative fuels and for dispensing such alternative

fuels into fuel tanks of motor vehicles pursuant to W. Va. Code § 11-6D-2(e) (2011).



               In the instant cases, the infrastructures constructed by Martin and Brown

did not have the capacity for storing alternative fuels and the infrastructures were used

primarily for providing energy to the petitioners’ businesses and not for dispensing

alternative fuels into motor vehicles. Therefore, we conclude that the infrastructures

constructed by Martin and Brown do not constitute qualified alternative fuel vehicle

refueling infrastructures under W. Va. Code § 11-6D-2(e).



               Accordingly, for the reasons set forth above, we conclude that the circuit

court did not err in ruling the infrastructures that the petitioners installed on their

businesses do not constitute qualified alternative fuel vehicle refueling infrastructures for

the purpose of receiving tax credits under W. Va. Code § 11-6D-4(c). Having resolved

the issues in Appeal Nos. 15-0842 and 15-0857, we now turn to Appeal Nos. 15-0867

and 15-0869.



                                             12

                              B. Larrow and Hammer Cases

              In the Larrow and Hammer cases, the petitioners claim the “qualified

alternative fuel vehicle home refueling infrastructure” tax credit for the installation of

solar panel systems on their residences. This tax credit is defined in W. Va. Code § 11­

6D-2(f) (2011) as follows5:

              (f) “Qualified alternative fuel vehicle home refueling
              infrastructure” means property owned by the applicant for the
              tax credit located on a private residence or private home and
              used for storing alternative fuels and for dispensing such
              alternative fuels into fuel tanks of motor vehicles, including,
              but not limited to, compression equipment, storage tanks and
              dispensing units for alternative fuel at the point where the fuel
              is delivered or for providing electricity to plug-in hybrid
              electric vehicles or electric vehicles: Provided, That the
              property is installed and located in this state.



              In ruling against the petitioners, the circuit court acknowledged there is no

dispute regarding the petitioners’ eligibility for a tax credit; what is disputed is the extent

to which the petitioners are entitled to a tax credit. The petitioners argued before the

circuit court that the entirety of their solar panel system constitutes a qualified alternative

fuel vehicle home refueling infrastructure. In rejecting the petitioners’ argument, the

circuit court found that dispensing alternative fuel into motor vehicles is not the sole

function of the petitioners’ infrastructures. The circuit court reasoned that not all of the

components of the petitioners’ infrastructures are necessary for the functions of storing


       5
         West Virginia Code § 11-6D-4(c) was amended in 2013. The 2013 version of the
statute does not contain a tax credit for qualified alternative fuel vehicle home refueling
infrastructures constructed or purchased and installed on or after April 15, 2013.
                                              13

and dispensing electricity. Were such storage and dispensing the primary function of all

components, said the circuit court, then the installation in its entirety would qualify for

the tax credit.



                  The circuit court next recognized that the legislative purpose for the

alternative fuel infrastructure tax credit is to encourage the use of alternatively-fueled

motor vehicles and possibly reduce unnecessary pollution of the environment. According

to the circuit court, this purpose does not support the argument for a tax credit for the

installation of an alternative fuel infrastructure, the main purpose of which is to power a

residence.



                  Finally, the circuit court found that tax credits for the installation of solar

panel systems is addressed separately in W. Va. Code § 11-13Z-1 to 3 (2009). The

circuit court reasoned that in light of the presumption that the Legislature is familiar with

all of the laws that it has enacted, it cannot be concluded that both the alternative-fuel

infrastructure tax credit and the residential solar energy tax credit apply to the solar panel

systems that power residences because such a reading would render one of the two tax

credits redundant.



                  The petitioners argue on appeal that the circuit court erred in concluding

that only a portion of the infrastructure purchased and installed by the petitioners

constitutes a qualified alternative fuel vehicle home refueling infrastructure under W. Va.

                                                 14

Code § 11-6D-2(f).6 The petitioners first rely on the definition of “alternative fuel” in W.

Va. Code § 11-6D-2(a)(9) as “[e]lectricity, including electricity from solar energy.” The

petitioners contend that it is undisputable that they installed equipment that could

dispense electricity, including electricity from solar energy. As the petitioners contend

additionally, the only evidence of record establishes that solar panels, wiring, inverter

boxes, meters and the plug-in are all used for the dispensing of the electricity from solar

energy.



              Second, the petitioners assert they are seeking the tax credit set forth in W.

Va. Code § 11-6D-4(c) for a qualified alternative fuel vehicle home refueling

infrastructure that is capable of dispensing alternative fuel into alternative-fuel motor

vehicles. According to the petitioners, the evidence of record establishes that the

equipment which they installed on their residences is capable of dispensing alternative

fuel into alternative fuel motor vehicles. The petitioners assert that W. Va. Code § 11-6D­

4(c) does not require a taxpayer to construct a storage and dispensing facility exclusively

designed for the fueling of alternative fuel motor vehicles nor does it require that at the

time of installation the taxpayer have an alternative-fuel motor vehicle.



              Finally, the petitioners aver that a grant of the alternative fuel infrastructure

tax credit to each of them would be consistent with the legislative intent stated in W. Va.


       6
        The petitioner’s briefs in both the Larrow and Hammer cases were prepared by
the same attorney and present the same arguments.
                                             15

Code § 11-6D-1 which is to encourage the construction of both commercial and

residential alternative energy infrastructures for the purpose of encouraging the use of

alternative fuel motor vehicles.



              In order to be eligible to receive the alternative fuel infrastructure tax credit

provided for in W. Va. Code § 11-6D-4(c), the petitioners had to construct or purchase

and install a “qualified alternative fuel vehicle home refueling infrastructure.” This type

of infrastructure is defined in W. Va. Code § 11-6D-2(f), which requires, in pertinent

part, that the qualified infrastructure is “used for storing alternative fuels and for

dispensing such alternative fuels into fuel tanks of motor vehicles . . . or for providing

electricity to plug-in hybrid electric vehicles or electric vehicles.” Id. (emphasis added.)

As set forth in our discussion above regarding the similarly worded W. Va. Code § 11­

6D-2(e) in the Martin and Brown cases, we cannot overlook the inclusion by the

Legislature of the conjunctive “and” in enacting this legislative section.           To be a

“qualified alternative fuel vehicle home refueling infrastructure,” the need for “storing

alternative fuels” is plainly required by this statutory section. Therefore, we now hold

that in order to be eligible to claim a tax credit under the 2011 version of W. Va. Code §

11-6D-4(c) for constructing or purchasing and installing a qualified alternative fuel

vehicle home refueling infrastructure, the infrastructure must be owned by the applicant

for the tax credit, located in this State, located on a private residence or private home, and

used for storing alternative fuels and for dispensing such alternative fuels into fuel tanks



                                             16

of motor vehicles or for providing electricity to plug-in hybrid electric vehicles or electric

vehicles pursuant to W. Va. Code § 11-6D-2(f) (2011).



              Regarding the requirement that the qualified infrastructure be used for

storing alternative fuels and dispensing the fuels into motor vehicle tanks, the evidence

below indicates that the petitioners’ infrastructures do not have the capacity to store

electricity. Further, the evidence below indicates that the petitioners’ entire infrastructure

is not used for providing electricity to plug-in hybrid electric vehicles or electric vehicles.

For example, evidence adduced below indicated that the solar panels and micro-inverters

installed by the petitioners are not required for dispensing electricity to hybrid or electric

motor vehicles. Instead, such a function only requires a charging station and distribution

panel. Finally, the evidence indicates that the infrastructures installed by the petitioners

were designed to produce sufficient electricity to provide their entire residences with

power, and transfer any excess electricity that it generates back to the grid. Therefore, it

cannot be said that the petitioners’ entire infrastructures are used for providing electricity

to plug-in hybrid electric vehicles or electric vehicles.



              With respect to the petitioners’ argument that granting them the alternative

fuel motor vehicle tax credit for their entire infrastructures is consistent with the

Legislature’s purpose for creating the tax credit., we observe that the Legislature clearly

stated its purpose in W. Va. Code § 11-6D-1as follows: “[I]n order to encourage the use

of alternatively-fueled motor vehicles and possibly reduce unnecessary pollution of our

                                              17

environment and reduce our dependence on foreign sources of energy, there is hereby

created an alternative-fuel motor vehicles tax credit and an alternative-fuel infrastructure

tax credit.” This Court fails to see how installing a solar panel system, the primary

purpose of which is to provide power to a residence, promotes the use of alternatively-

fueled motor vehicles.



              Finally, we find it significant that a residential solar energy tax credit was

available to taxpayers who install a solar energy system to power their residences at the

time the petitioners applied for the alternative fuel infrastructure tax credit. According to

W. Va. Code § 11-13Z-1 (2009):

                      Any taxpayer who installs or causes to be installed a
              solar energy system on property located in this state and
              owned by the taxpayer and used as a residence after July 1,
              2009, shall be allowed a credit against the taxes imposed in
              article twenty-one [§§ 11-21-1 et seq.] of this chapter in an
              amount equal to thirty percent of the cost to purchase and
              install the system up to a maximum amount of $2,000.

In order to receive this tax credit, the solar energy must be used to generate electricity,

heat or cool a structure, provide hot water in the structure, or to provide solar process

heat. See W. Va. Code § 11-13Z-2 (2009). This Court has held that “[t]he Legislature,

when it enacts legislation, is presumed to know of its prior enactments.” Syl. pt. 12, Vest

v. Cobb, 138 W. Va. 660, 76 S.E.2d 885 (1953). When the Legislature amended Article

6D, Chapter 11 of the Code in 2011 to make tax credits available for qualified alternative

fuel vehicle home refueling infrastructures, we presume that the Legislature knew of its

prior enactment of Article 13Z of Chapter 11 of the Code providing the residential solar

                                             18

energy tax credit. Further, “[i]t is always presumed that the legislature will not enact a

meaningless or useless statute.” Syl. pt. 4, State ex rel. Tax Comm’r v. Veterans of

Foreign Wars, 147 W. Va. 645, 129 S.E.2d 921 (1963). Having provided a tax credit for

solar energy systems that provide power to residences in W. Va. Code § 11-13Z-1 in

2009, we presume that the Legislature would not have provided the same tax credit in W.

Va. Code § 11-6D-4(c) in 2011.



              Therefore, based on the reasoning above, we conclude that the circuit court

did not err in concluding that only a portion of the infrastructures purchased and installed

by the petitioners constituted qualified alternative fuel vehicle home refueling

infrastructures for the purpose of receiving tax credits under W. Va. Code § 11-6D-4(c).7



                                   IV. CONCLUSION

              For the reasons expressed above, in Appeal Nos. 15-0842 and 15-0857, we

affirm the July 23, 2015, orders of the Circuit Court of Berkeley County that affirmed the

decision of the Office of Tax Appeals to deny the alternative fuel infrastructure tax

credits sought by the petitioners. Likewise, in Appeal Nos. 15-0867 and 15-0869, we

affirm the July 23, 2015 and August 3, 2015, orders of the Circuit Court of Jefferson



       7
         In a second assignment of error, the petitioners contend that the circuit court
erred in concluding that W. Va. Code § 11-6D-4(c) requires a qualified alternative fuel
vehicle home refueling infrastructure to store the electricity produced. Because we
addressed this issue in our analysis of the first two consolidated appeals, we do not find it
necessary to address it again.
                                             19

County that affirmed the decision of the Office of Tax Appeals to deny the alternative-

fuel infrastructure tax credits sought by the petitioners.

                                                             Appeal No. 15-0842, Affirmed.

                                                             Appeal No. 15-0857, Affirmed.

                                                             Appeal No. 15-0867, Affirmed.

                                                             Appeal No. 15-0869, Affirmed.




                                              20